                                                            Case 3:15-cv-00240-MMD-CLB Document 146 Filed 05/11/20 Page 1 of 3



                                                        1   Andrew M. Jacobs, Esq.
                                                        2   Nevada Bar No. 12787
                                                            Kelly H. Dove, Esq.
                                                        3   Nevada Bar No. 10569
                                                            Holly E. Cheong, Esq.
                                                        4   Nevada Bar No. 11936
                                                            SNELL & WILMER L.L.P.
                                                        5
                                                            3883 Howard Hughes Pkwy, Suite 1100
                                                        6   Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                        7   Facsimile: (702) 784-5252
                                                            Email: ajacobs@swlaw.com
                                                        8          kdove@swlaw.com
                                                                   hcheong@swlaw.com
                                                        9
                                                            Attorneys for Plaintiff and Counter-Defendant
                                                       10   Wells Fargo Bank, N.A.

                                                       11                                UNITED STATES DISTRICT COURT

                                                       12                                        DISTRICT OF NEVADA
                   50 WEST LIBERTY STREET, SUITE 510
          Wilmer




                                                       13   WELLS FARGO BANK, N.A., a national                     Case No.: 3:15-cv-00240-MMD-CLB
                         RENO, NEVADA 89501




                                                            banking association;
                             LAW OFFICES


                              (775) 785-5440




                                                       14
Snell &L.L.P.




                                                                                   Plaintiff,                        STIPULATION AND ORDER TO
                                                       15   vs.                                                      DISMISS DEFENDANT IRONSTONE
                                                       16                                                            HOMEOWNERS’ ASSOCIATION
                                                            SFR INVESTMENTS POOL 1, LLC, a Nevada                    WITHOUT PREJUDICE
                                                       17   limited-liability company; IRONSTONE
                                                            HOMEOWNERS’ ASSOCIATION, a Nevada
                                                       18   non-profit corporation; ALESSI & KOENIG,
                                                            LLC, a Nevada limited-liability company;
                                                       19

                                                       20                          Defendants.

                                                       21                AND ALL RELATED CASES
                                                       22

                                                       23             Wells Fargo Bank, N.A. and Ironstone Homeowners’ Association (the “Parties”) hereby

                                                       24   stipulate, by and through their respective counsel, that all claims in this action between the Parties

                                                       25   will be dismissed without prejudice.

                                                       26   ///

                                                       27   ///

                                                       28   ///



                                                            4817-4949-8042
                                                            Case 3:15-cv-00240-MMD-CLB Document 146 Filed 05/11/20 Page 2 of 3



                                                        1             Each party shall bear their own attorney’s fees and costs.
                                                        2             IT IS SO STIPULATED.
                                                        3
                                                            DATED this 11th day of May, 2020.                    DATED this 11th day of May, 2020.
                                                        4
                                                            SNELL & WILMER L.L.P.                                LIPSON NEILSON
                                                        5

                                                        6   By:      /s/ Holly E. Cheong                         By:    /s/ Amber M. Williams
                                                                  Andrew M. Jacobs, Esq.                            Joseph P. Garin, Esq.
                                                        7                                                           Nevada Bar No. 6653
                                                                  Nevada Bar No. 12797
                                                                                                                    Kaleb D. Anderson, Esq.
                                                        8         Kelly H. Dove, Esq.                               Nevada Bar No. 7582
                                                                  Nevada Bar No. 10569                              Amber M. Williams, Esq.
                                                        9         Holly E. Cheong, Esq.                             Nevada Bar No. 12301
                                                                  Nevada Bar No. 11936                              9900 Covington Cross Drive, Suite 120
                                                       10         3883 Howard Hughes Pkwy, Suite 1100               Las Vegas, Nevada 89144
                                                                  Las Vegas, NV 89169                               Telephone: (702) 382-1500
                                                       11                                                           Facsimile: (702) 382-1512
                                                                  Telephone: (702) 784-5200
                                                                                                                    Attorneys for Ironstone Homeowners’
                                                       12         Facsimile: (702) 784-5252
                   50 WEST LIBERTY STREET, SUITE 510




                                                                  Attorneys for Wells Fargo Bank, N.A.              Association
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13
                             LAW OFFICES


                              (775) 785-5440




                                                       14
Snell &L.L.P.




                                                       15                                                      ORDER

                                                       16
                                                                      IT IS SO ORDERED.
                                                       17

                                                       18

                                                       19
                                                                                                            ____________________________________
                                                       20                                                    UNITED STATES DISTRICT JUDGE

                                                       21
                                                                                                            DATED:          May 11, 2020
                                                                                                                           _____________________
                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28


                                                                                                         -2-
                                                            4817-4949-8042
                                                            Case 3:15-cv-00240-MMD-CLB Document 146 Filed 05/11/20 Page 3 of 3


                                                                                            CERTIFICATE OF SERVICE
                                                        1
                                                                      I hereby certify that on May 11, 2020, I electronically filed the foregoing
                                                        2
                                                            STIPULATION          AND    ORDER        TO     DISMISS      DEFENDANT          IRONSTONE
                                                        3
                                                            HOMEOWNERS’ ASSOCIATION WITHOUT PREJUDICE with the Clerk of Court for the
                                                        4
                                                            U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the
                                                        5
                                                            case who are registered CM/ECF users will be served by the CM/ECF system.
                                                        6

                                                        7   Diana S. Ebron, Esq.
                                                            Jacqueline A. Gilbert, Esq.
                                                        8   Karen L. Hanks, Esq.
                                                            Kim Gilbert Ebron
                                                        9   7625 Dean Martin Drive, Suite 110
                                                            Las Vegas, Nevada 89139
                                                       10   diana@kgelelgal.com
                                                            jackie@kgelegal.com
                                                       11   karen@kgelegal.com
                                                            Attorneys for SFR Investments Pool 1, LLC
                                                       12
                   50 WEST LIBERTY STREET, SUITE 510




                                                            Kaleb D. Anderson, Esq.
          Wilmer




                                                            Amber M. Williams, Esq.
                       RENO, NEVADA 89501-1961




                                                       13
                                                            Lipson Neilson
                             LAW OFFICES


                              (775) 785-5440




                                                       14   9900 Covington Cross Drive, Suite 120
                                                            Las Vegas, Nevada 89144
Snell &L.L.P.




                                                       15   NVECF@lipsonneilson.com
                                                            kanderson@lipsonneilson.com
                                                       16   awilliams@lipsonneilson.com
                                                            Attorneys for Ironstone Homeowners’ Association
                                                       17
                                                            Steven T. Loizzi, Esq.
                                                       18   Alessi & Koenig, LLC
                                                            9500 W Flamingo Rd., Ste. 205
                                                       19   Las Vegas, NV 89147
                                                            steve@alessikoenig.com
                                                       20   Attorneys for Alessi & Koenig, LLC

                                                       21
                                                                      DATED: May 11, 2020
                                                       22
                                                                                                        /s/ Maricris Williams
                                                       23                                               An Employee of Snell & Wilmer L.L.P.

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28


                                                                                                    -3-
                                                            4817-4949-8042
